                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION

BRUCE TOWNSEND aka RAS LAZARUS
NAZARI.,

               Plaintiff,                                 CIVIL ACTION NO.: 4:18-cv-303

       v.

STATE OF GEORGIA, CITY OF
SAVANNAH.,

               Defendants.


                                           ORDER

       After a careful de novo review of the record in this case, the Court concurs with the

Magistrate Judge’s February 11, 2019 Report and Recommendation, (doc. 8), to which Petitioner

filed Objections, (doc. 10). The Court OVERRULES Petitioner’s Objections and ADOPTS the

Report and Recommendation as the opinion of the Court.

       In his Objections, Plaintiff disputes the Magistrate Judge’s characterization of his pleading

as “utterly frivolous” “sovereign citizen” “gobbledygook.”        (Doc. 10; see doc. 8 at 3-4.)

Townsend explains, unedited and in full, that he is

   a Rastafarian and my religious right have been violated. This religious right is supported
   by the also legal right to be a member of a International Organization that represents my
   faith and that is the Ethiopian World Federation Inc. which falls under 22USC288 and is a
   emissary mission also placing it under the Vienna Convention. So based on this claim is
   TOTALLY OPPOSITE OF A SOVEREIGN CLAIM. IT IS IN FACT A CLAIM THAT
   THE COURT SHOULD BE USING THE CONSTITUTION AND GRANT RELIEF
   THAT THIS AFFIANT DOES HAVE THE RIGHT TO THE FIRST AMENDMENT
   PROTECTION GRANTED TO ALL.

   This case is based on the fact that this Affiant has under law an EXEMPTION RIGHT not
   a sovereign right to not be tried or the court had no jurisdiction. This was not the claim.
   AGAIN THE CLAIM WAS THAT THERE ARE EXEMPTIONS IN THE LAW
   ACCORDING TO THE LAW THAT APPLIES TO 22USC288 and the first amendment
   protection. THE COURTS CHOICES TO MISCONSTRUE MY CLAIMS TO AVOID
    ADDRESSING IS FURTHER DENIAL OF EQUAL PROTECTION. Which appears
    again to be a racial bias on the Courts behalf, for as stated in State of Georgia courts if I had
    been a Catholic Priest the provision of religious exemption and the honoring of the
    religious position would have been different than the judicial attacks that Rastafarians can
    not have an Exemption under 22usc288 and Rastafarian have no right to a First
    Amendment claim.           As the Court records show UNEQUAL TREATMENT/
    PROTECTION.

(Doc. 10 at 2.)

        Townsend continues on for another dozen pages, detailing his musings on the United

Nations Convention Against Torture’s apparent prohibition on his current incarceration and the

Framers’ “sensitivity” to his ability to practice the Rastafarian faith 1, his citizenship with the

Ethiopian World Federation, apparently by way of royal decree by the late Ethiopian Regent and

Emperor Haile Selassie (also known as “Ras Tafari,” whose reign ended in 1974), and his current

“official position” as “International Organizer” and “Public Minister” for the organization. (Id. at

2-3.) See generally, Giulia Bonacci, From pan-africanism to Rastafari: African American and

Caribbean “returns” to Ethiopia, excerpt from UNDERSTANDING CONTEMPORARY ETHIOPIA,
1
    As noted in the Report and Recommendation, it is unclear whether Townsend is arguing that his
marijuana conviction is in fact an illegal punishment of his free exercise of his religion, to wit: his right to
smoke marijuana during Rastafarian rituals. (Doc. 8 at 3 n. 3; see Townsend v. United States Bureau of
Prisons, CV203-006, doc. 45 at 1 (S.D. Ga. Jan. 20, 2004) (conditions of confinement action arguing that
his Equal Protection rights had been violated, inter alia, by the prison’s refusal to permit him to “chant
songs to the beat of drums while under the influence of marijuana” as part of his “religious practices.”); see
doc. 10 at 11-12 (citing the “RFRA” (the Religious Freedom Restoration Act), and the Supreme Court’s
decision in Gonzales v. O Centro Espirita Beneficente Uniao do Vegetal, 546 U.S. 418 (2006)), to argue
that he “must possess and consume marijuana as mandated by [his] sincere religious beliefs in the Rastafari
faith.”).) But that is not a question for this Court.

  Put differently, Townsend necessarily complains of defects that necessarily imply his conviction’s
invalidity. In that case, § 1983 affords him no remedy: “[A] prisoner in state custody cannot use a § 1983
action to challenge the fact or duration of his confinement. . . . He must seek federal habeas corpus relief
(or appropriate state relief) instead.” Wilkinson v. Dotson, 544 U.S. 74, 78 (2005) (quotes and cites
omitted); Heck v. Humphrey, 512 U.S. 477, 481 (1994) (“[H]abeas corpus is the exclusive remedy for a
state prisoner who challenges the fact or duration of his confinement and seeks immediate or speedier
release, even though such a claim may come within the literal terms of § 1983.”). And before he can bring
a federal habeas action, he must first exhaust his available state remedies through either a direct appeal or
another petition for state collateral relief. Wilkinson, 544 U.S. at 79 (federal “habeas corpus actions
require a petitioner fully to exhaust state remedies, which § 1983 does not”); 28 U.S.C. §§ 2254(b), (c).
Meaning, he must first raise these questions before the Georgia Court of Appeals and/or habeas courts
before coming to this Court.


                                                       2
HURST & CO., 147-157, 450-51 (2015), accessible at http://hal.ird.fr/ird-01505390. He cites

these random, disconnected organizations, laws, and treaties 2 in an attempt (perhaps) to convince

the court that he is immunized from state criminal prosecution by his affiliation with the Ethiopian

World Federation. (E.g., doc. 10 at 2-4.) Through these arguments, Townsend apparently sees a

way to skip out of his state charges, which he cannot do.

        Moreover, his Objections do not hint — much less demonstrate — that the

Recommendation that the Complaint be dismissed on frivolity grounds is inappropriate. Nor

does Townsend address the Report and Recommendation’s finding that the state criminal case has

not been resolved in his favor, foreclosing any claim for malicious prosecution. (See id. at 5-6.)

The Court concurs with both findings and DISMISSES Plaintiff’s Complaint as frivolous (doc. 1)

and his Amended Complaint for failing to state a claim (doc. 3), and DIRECTS the Clerk of Court

to CLOSE this case.

        SO ORDERED, this 1st day of March, 2019.




                                          R. STAN BAKER
                                          UNITED STATES DISTRICT JUDGE
                                          SOUTHERN DISTRICT OF GEORGIA




2
   Notably, his oft-referenced 28 U.S.C. § 288 is a federal statute granting certain “privileges, exemptions,
and immunities” to “international organizations” with whom the United States “participates pursuant to any
treaty or under the authority of any Act of Congress.” The Ethiopian World Federation, however, is
unencumbered by any such treaties or Congressional Acts and thus unaffected by 28 U.S.C. § 288.


                                                     3
